Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application aft er final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/03/2022 has been entered.

Status of Action
Receipt of Remarks filed on 03/03/2022 is acknowledged. Claim 2 is amended.  Claims 8-10, 12-14, 20-26 and 32-33 are cancelled. Claims 1-7, 11, 15-19, and 27-31 are currently under examination and the subject matter of the present Office Action.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16340370, filed 04/08/2019 is a national stage entry of PCT/US17/57691, with International Filing Date of 10/20/2017; PCT/US17/57691 Claims Priority from Provisional Application 62411034, filed 10/21/2016.
Withdrawn Objections/Rejections
Applicant’s remarks, see p. 5, with respect to the 112b indefiniteness rejection have been fully considered and are persuasive.  Applicant has amended the language in Claim 2, which now recites “treated biomass”. This rejection has been withdrawn. However, additional 112 rejections are identified below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the composition comprises 0.0001-0.01 % of the extract”. This recitation is indefinite because it is unclear if the range is based on the total weight of the composition or something else. As such, the metes and bounds of the claims are unclear. In order to overcome indefiniteness, the Examiner suggests adding “based on total weight of the composition” for clarification. For compact prosecution, the Examiner will interpret the range to be based on the total weight of the composition.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 11, 15-16, 18-19, and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for any extracts from any part of the plant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation'" (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of prima facie case are discussed below.  
Applicants claim a method of administering an active ingredient of an extract of Ascophyllum nodosum to the plant.  However, it is unclear from the specification, what the extraction solvent is, and what the active components of the extract are. 
The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work. (MPEP § 2164.04).  In the instant case, the disclosure does not recite species for “active 
The state of the art is unpredictable with regard to plant extracts.  It is well known in the art that polarity of solvents plays a key role in determining the final product obtained by an extraction.  However, because many phytochemicals remain undiscovered, the skilled artisan has to make his best educated guess as to what types of phytochemicals will be successfully extracted with a solvent of a particular polarity.  Often times, unless the constituents in a particular plant extract have been well evaluated and documented in the literature, the skilled artisan must adhere to trial and error protocols in order to quantitatively determine phytochemical constituents present in samples obtained from respective extraction procedures.  These procedures are common when, for example, a plant or part thereof has been documented in the literature as possessing some medicinal quality.  The skilled artisan will attempt numerous extraction protocols in attempt to isolate the particular ingredient which has this medicinal quality.  Typically, beginning with the first crude extraction, it is a guess as to whether or not the extract will possess certain phytochemical constituents. It is noted that while Claims 2 and 17 recite extraction methods, these claims depend from Claim 1. 
Each successive extraction of plant matter yields different products due to the exclusion of ingredients based on the polarity of the solvents solvating constituents with similar polarities.   Subsequently, the properties of each respective product are unpredictable and would need to be evaluated for chemical constituents.  The following is an illustrative example of the 
    PNG
    media_image1.png
    634
    895
    media_image1.png
    Greyscale


In this example, assume that A= the initial water extract from a homogenized sample of grape.  The water extract from the grape is then subjected to a methanol/water extraction to form products B (soluble with methanol) and C (more soluble with water).  Product C is then extracted in a separatory funnel with three organic solvents: chloroform, benzene and ethyl ether to form products G, H and I which solvate with the respective solvents based on the polarity of the inherent constituents.  Product H, which we will assume is the product obtained in the benzene fraction, is extracted again in a separatory funnel with benzene and methanol to remove any residual methanol-soluble constituents.  The additional circles represent extractions which may be done to obtain different products, using similar solvents as discussed previously, or entirely different solvents.  Consequently, the characteristics of each respective product would need to be evaluated for chemical constituents.   This representation is indicative of the vast array of distinct products which may be obtained due to the enormity of possible extraction permutations.  


         The binding studies using selected receptors occurring in the central nervous system showed the unexpected in vitro pharmacological action of leaf extracts of Piper methysticum G. Forster in comparison with the root extracts.  Since the content of the six kavapyrones (considered to be the active constituents) is lower in the leaf extracts than in the root extracts of Piper methysticum G. Forster (calculation based on dry weight), these pharmacological results obtained from the binding studies are surprising and interesting.  The non-existing correlation between the pharmacological potency of the extracts (as determined by the receptor binding studies) and the kavapyrone content of these extracts (determined by HPLC measurements) is surprising, since kavapyrones generally are held responsible for the pharmacological efficacy of    Kava extracts; the result suggests the presence of additional pharmacologically active substances occurring in the leaf extracts.  Beuter (US 20030180395 A1) [0063] emphasis added.

While Applicant has disclosed the certain active compounds, e.g. flavones, saponins, etc., the first, second, third and fourth extracts have not been elucidated for all active ingredients.  Therefore, the method for making the extract is deemed crucial to the efficacy of the extract because the method for making including the type of solvent used as well as part of the plant which was extracted is the only means of ensuring a reproducible product.   The method 
Additionally, undue experimentation involved with elucidating an active ingredient of plant material is well established, as explained by H.B. MacPhillamy (1963):
When activity is found, it is then the chemist's task to isolate the chemical individual responsible for this particular effect. This is highly desirable for a number of reasons. The use of medicinal plants in their natural state, or as crude extracts, presents several difficulties. The actual content of the drug may vary with both the locality and the season in which the plant is gathered. As the active principles of many plants are powerful poisons when taken in excess, the dangers of prescribing drugs of uncertain origin are obvious. Equally, the patient may suffer if the drug is of lower activity than usual. Then too, the plant may contain variable amounts of other substances which have only harmful effects. These difficulties can, of course, be overcome by means of suitable biological control tests, but they have the disadvantage that they are rarely capable of high accuracy and are usually time-consuming and expensive. (see page 6) emphasis added.
While Applicant may argue that MacPhillamy was published long ago, and that more sophisticated means of isolating active ingredients from plants are presently used, it remains, to this day, an arduous task to isolate active ingredients of plants. 
Raskin et al. clearly establish the grave difficulty in elucidating active ingredients from plant sources:
Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

Due to the unpredictable nature of plant extracts, it is deemed that the skilled artisan would need to perform undue experimentation in order to ascertain what components of the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See Tables 1, 2, 4, 5, 6 and 7).  In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. 
Further contributing to the unpredictability of plant extracts, it has been determined that in some cases, the active agent is not a single ingredient, but a combination of ingredients working synergistically to provide a therapeutic effect:
“The blood red sap from the bark of several species of Croton (Euphorbiaceae) are used in traditional medicine in S. America to treat wounds and a series of diseases including cancer.  More than 90% dry weight of the sap consists of mixtures of proanthocyanidins ranging from monomers to heptamers and even to polymers of twenty units.  We have established the chemical structures of these oligomers and the monomeric units are either catechin or gallocatechin…In addition, we isolated some novel diterpenoids and a series of simple phenols as minor constituents.  As a result of biological tests we have concluded that here is no single ingredient for would healing but that the whole sap contributes to the healing process” (Phillipson, J. 1999). 

It is the opinion of the Examiner, in light of the grave unpredictability in the art with regard to plant extracts, coupled with the unpredictability as set forth in the Instant specification itself, that Applicant is not enabled for any extract as instantly claimed.  Each product obtained from an extraction is unpredictable in nature.  Even the most skilled of artisans would need to quantify each product for constituents as well as efficacy.  Considering this evidence, the skilled artisan, lacking guidance with regard to any solvents and parts and types of plants which will provide for the intended use of the claims, would necessarily need to perform tedious trial and error 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11, 15-19, and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims recite a method of enhancing a plant comprising administering to the plant a composition consisting essentially of an active ingredient of an extract of Ascophyllum nodosum. This judicial exception is not integrated into a practical application because the extract of Ascophyllum nodosum is not markedly different from its naturally occurring counterpart because there is no indication that extraction has caused the nature-based product to have any characteristics (i.e. structural and/or functional) that are different from the naturally occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The rational follows:
Step 1: Determine if the claims are directed to a process, machine, manufacture or composition of matter.  YES, the claims are directed to a process, therefore the claims fall within one of the four categories of patent eligible subject matter.
Step 2a:  Determine if the claims are directed to a judicial exception to patent eligibility (i.e., law of nature, natural phenomenon, or an abstract idea). YES, the claims are method claims reciting a step of administering an active ingredient of an extract of Ascophyllum nodosum to Ascophyllum nodosum biomass with an alkaline solution and freeze drying the treated biomass to hydrolyze the biomass prior to extraction (Claim 2), or via chemical extraction (Claim 17). There is no evidence in the disclosure as filed that the preparation confers different characteristic to the extract, and thus the claims do not recite something significantly different than a judicial exception (i.e., natural products which are not markedly different in structure form naturally occurring products). To show a marked difference, the characteristic(s) must be changed as compared to nature. Inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. The method resulting in a change in the ratio or amount of extract does not transform the claims into an exemption of the 'judicial exception' because amounts/ratios/percentages do not set forth a 'markedly different' structure as compared to the naturally-occurring product. Thus, there is no evidence of record to indicate that the claimed method for administering an active ingredient of Ascophyllum nodosum extract affords a markedly different natural product that can elicit improved resistance to temperature stress in plants. 
Step 2b: Determine if the claims recited additional elements that amount to significantly more than the judicial exception. NO, the claims are directed to a method of applying active ingredient of an extract to improve plant resistance to temperature stress, with no other 
Claim Interpretation
Claim 1, and all the claims that depend from it, contain the transitional language “consisting essentially of” in reference to the active ingredient being the extract of Ascophyllum nodosum. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03. In the instant case, prior Art Zhang (infra) teaches the treatment of plant with ANE and t-ZR, trans zeatin riboside (t-ZR). However, t-ZR serves only as an internal standard and is encompassed by “consisting essentially of”.  Thus, there is no structural and functional difference between the instantly claimed method and the prior art. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 17, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. ("Impact of seaweed extract‐based cytokinins and zeatin riboside on creeping bentgrass heat tolerance." Crop Science 48.1 (2008): 364-370).
	Zhang teaches that seaweed extract (SWE)-based cytokinins have been used to improve heat stress tolerance, and describes the study of the effect of SWE-based cytokinins on improving the heat tolerance in creeping bentgrass, and comparing it with trans-zeatin riboside (t-ZR)-standard (Abstract). The SWE comprises of Ascophyllum nodosum (p. 365, L. Col., 4th paragraph).   Zhang relates the treatment, which involves twice application of the compositions containing SWE to the bentgrass plant at an equivalent t-ZR concentration of 10 µM. Specifically, treatments included water for control, 10 µM t-ZR, Acadian seaplants liquid extract (Aca SWE) with 10 µM t-ZR, Ocean Organics liquid SWE (Oce SWE) with 10 µM t-ZR, ashed Oce SWE, and an ashed control  (p. 365, R. Col., 3rd paragraph). The SWE and t-ZR treatments were evenly applied to creeping bentgrass foliage with a sprayer delivering 784 L ha-1 at 290 kPa, which anticipates Claims 1, 3, 28 and 31.  One week after the initial treatment, heat stress was imposed (35/25°C [day/night]) for 42 d. Two weeks after heat stress initiation, treatments were re-applied, anticipating Claim 7. Results showed that The Oce SWE, Aca SWE, and t-ZR treatments resulted in leaf t-ZR concentrations that were 39, 32, and 28% higher, respectively, relative to the control at 14 d of heat stress (Abstract). Zhang contemplates that the beneficial effects of SWE on heat tolerance is associated with their organic, especially cytokinin, components and not the mineral (ashed) fraction.
 Ascophyllum nodosum extract as recited in Claims 2 and 17. However, the invention is drawn to the method of administering the ANE and not its method of making.  Claims 2 and 17 are product-by-process claims, however, patentability is based on the product itself.  If the product is the same as a product from the prior art, the claim is unpatentable. The MPEP indicates that the process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art”.  See MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). In the instant case, Claim 2 or prepared in a different way in order to have patentable weight. The sequence of steps involved in the preparation of the extract does not materially change the steps of administering the extract to the plant. Thus, the method of making ANE is not given patentable weight, and Claims 2 and 17 are anticipated.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applies to Claims 1 and 3 above, and in view of Rayirath et al. (Planta (2009) 230:135–147), hereinafter Rayirath.
Applicant Claims
Applicant claims a method of enhancing a plant comprising administering a composition consisting essentially of an active ingredient of an extract of Ascophyllum nodosum in an effective amount to improve resistance to heat stress, wherein the method comprises directly or indirectly administering the composition to the plant; wherein the plant is a seed or a seedling when the composition is administered or first administered. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Zhang have been set forth supra. 
Ascertainment of the difference between the prior art and the claims

Rayirath is in the same field of endeavor and cites studies wherein chemicals are applied to wheat and tomato seedlings, and the seedling have shown improve freezing tolerance and recovery from freezing injury.  However, Rayirath expressed concerns regarding use of the chemicals and their effects on human health (p. 145, L. Col., last paragraph to p. 146, R. Col., 1st paragraph). Thus, Rayirath teaches the application of extracts of Ascophyllum nodosum (ANE) to improve plant tolerance against low temperature stress (Abstract). Rayirath teaches the peat pellet freezing assay wherein Arabidopsis plants were grown in peat pellets in greenhouse conditions set at 22/18°C day/ night temperatures, and the plants were irrigated every 2 days for 2 weeks, rendering obvious Claim 4. Three-week-old seedlings were treated with an effective amount of 1 g/L of extract prior to freezing treatment by irrigation, reading on the features of Claims 5 (p. 137, R. Col., 3rd paragraph).  Rayirath teaches that the treatments were given as root irrigation which caused an enhancement of tolerance at the above ground parts (p. 143, R. Col., last paragraph). Irrigation is interpreted by the Examiner to encompass both direct and indirect administration of the composition to plants as the solution contacts the plant and the peat pellets surrounding the plant.  
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Both Rayirath and Zhang teaches the application of administering ANE extract as active agent to plant to improve its temperature stress tolerance. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Rayirath with that of Zhang, and administer the composition directly by spraying 
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, irrigation and spraying are both known effective techniques in the field for applying compositions to plants as evidenced by Zhang and Rayirath.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Rayirath with that of Zhang and apply the compositions to seedlings because Rayirath has taught that seedlings are hardy and can withstand injury from temperature stress. Additionally, it would be obvious to a skilled artisan in the field to protect the plant and promote its growth at an early stage, which would include seed and seedling stages as taught by Rayirath and use the method of Zhang in applying a composition consisting essentially of ANE to seedlings.

Claims 6, 11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applies to Claims 1 and 2 above, and in view of Kwon et al. (KR 2016-0090201 A, July 29, 2016), hereinafter Kwon.
Applicant Claims
Applicant claims a method of enhancing a plant comprising administering a composition consisting essentially of an active ingredient of an extract of Ascophyllum nodosum in an effective amount to improve resistance to heat stress, wherein the composition comprises 0.0001-0.01% Ascophyllum nodosum extract by weight; wherein temperature stress is defined as sustained conditions of 3 or more days at 38C or higher; wherein the plant is a bean legume. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Zhang have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
Zhang teaches heat stress was imposed (35/25°C [day/night]) for 42 d, but does not expressly teach heat stress conditions of sustained conditions of 38[Symbol font/0xB0] C or higher within a single growing season. Zhang does not teach the concentration of the extract instantly claimed. Zhang is silent on the application to legume, specifically bean plant.
Kwon relates the invention of a fertilizer composition that promotes plant growth under low temperature and high temperature stress, improving plant resistance to the heat stress (p. 4, 6th paragraph; Test Examples 1-4), thereby supporting Zhang in rendering Claim 1 obvious. The composition comprises a seaweed extract from Ascophyllum nodosum (Abstract; p. 2, paragraph 6). 
Kwon also teaches the method of foliar treatment wherein the composition is sprayed uniformly to the plant (p. 4, 4th paragraph; Test Examples 1 and 4), by diluting the composition 500-3000 times, and the dilution conditions are adjusted depending on the growth state and growth period of the target plant. It was observed that when the composition is used, the fruit size increased by 1.2 times and the duration of flowering extended compared to untreated (p. 4, paragraph 3). Thus, Kwon’s composition applied in an effective amount is able to improve the stress resistance in target plants compared to untreated plants, further rendering obvious Claim 1, and also reads on the features of direct administration in Claims 3, 28 and 31.
plant seeds that develop into mature plants (p. 4, paragraph 6). 
The composition exemplified by Kwon (Example 2, Test Example 4) contains 5% seaweed extract, and diluted 1,000 fold, which places the concentration used by Kwon within the claimed range in Claim 6. T Kwon grew turf grass under high temperature conditions at 35[Symbol font/0xB0]C for 3 days, which is compatible with Zhang’s teaching conditions, and the plant subjected to leaf surface treatment (Test Example 4). The term “high temperature” is refered to by Kwon as a high temperature that may affect plant growth, specifically greater than or equal to 30°C, more specifically greater than or equal to 31°C, more specifically greater than or equal to 33°C, and most specifically a stress due to a temperature of 35°C or higher (p. 4, 2nd paragraph), thereby rendering obvious Claim 11. 
Kwon teaches that the composition and method are applicable for treatment of plant selected from the group consisting of vegetable crops including food crops such as soybeans and red beans (p. 4, paragraph 6), thereby reading on the elements in Claims 15 and 16, as soybeans and red beans are legumes.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Kwon teaches administration of fertilizer composition comprising ANE for promoting plant growth under low temperature and high temperature stress. Similar to Zhang, Kwon recognizes that ANE-containing composition improves plant resistance at high temperature stress. Zhang and Kwon defines high temperature at greater than or equal to 35 [Symbol font/0xB0]C. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to prima facie case of obviousness exists. See MPEP 2144.05.
As Kwon expressly taught with success the composition and method containing seaweed Ascophyllum nodosum in facilitating plant growth under high temperature stress, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the composition of Kwon on legumes including soybeans and red beans with reasonable expectations of success as Kwon has taught that the composition is compatible with these crop plants, and administering an ANE composition would be effective for soybeans and red beans.
Claims 18, 19, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applies to Claim 1 above, and in view of Jabs et al. (US 2016/0278384 A1, Sep. 29, 2016), hereinafter Jabs.
Applicant Claims
Ascophyllum nodosum in an effective amount; wherein the method comprises indirectly administering the composition to the plant, by administering to soil in the immediate vicinity of the plant; wherein administering the composition comprises coating a seed of the plant with the composition or soaking a seed of the plant in the composition.  
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Zhang have been set forth supra.
	Zhang recites that the SWE concentrates were diluted with water to obtain treatment solutions (p. 365, L. Col., 3rd paragraph). Thus, Zhang allows for the solvent in Claim 19.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Zhang is silent on application to seeds, administering the composition by coating a seed of the plant with the composition or soaking a seed in the composition. Zhang does not expressly teach the indirect administration of the composition in the vicinity of the plant, and does not teach the application rate.
Jabs is in the biopesticide field and cures the deficiency of Zhang by teaching seed treatments and soil amendments [0011] of synergistic mixtures comprising Bacillus subtilis strain FB17 (Abstract). The biochemical pesticide of Jabs also comprises Ascophyllum nodosum extract (Claim 19, Claim 33), which Jabs recognizes to have plant stress reducing, plant growth regulator and/or plant yield enhancing activity ([0111], [0159]), and is also particularly suitable in soybean seed treatment [0121]. According the Jabs, the compositions are prepared in known manner in the field and may include crop protection auxiliaries including solvents, liquid carriers, surfactant, Claim 19 limitations of solvent, thickener etc. in a seed coating obvious. Jabs’ composition can be applied as a mixture or pre-mix with fertilizers, etc. for soil application or seed treatment and applied before or during sowing ([0165], [0397]-[0398]), reading on Claim 27 feature of administering to the soil in the immediate vicinity of the plant. The composition may also be applied on seed by dressing, coating, pelleting, dusting, soaking and in-furrow application methods of the propagation material ([0398]-[0410]), rendering obvious Claims 18 and 30. 
Jabs teaches an application rate of from 0.001 to 10 kg per ha, preferably from 0.005 to 2 kg per ha, more preferably from 0.05 to 0.9 kg per ha, in particular from 0.1 to 0.75 kg per ha, which when converted to gallons per acre, falls within the claimed range in Claim 29.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Regarding Claim 19, Zhang comprehends a composition requiring ANE combined with a solvent. Jabs comprehends seed coating compositions comprising ANE and auxiliaries. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jabs with that of Zhang and administer the composition of Kwon comprising Ascophyllum nodosum either as soil treatment or seed treatment with active biopesticides in a pre-mix formulation and in the amount taught by Jabs. One would have been motivated to do so because Jabs teaches that such seed/soil treatment compositions and methods has shown synergistic effects in relation with the insecticidal, pesticidal, herbicidal, plant growth regulating and/or plant health improving action [0101].
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Jabs with regards to the application rate with .

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to Claim 1 above, and in view of AcadianTM Organic Powder (Aquatic Plant Extracts Technical Evaluation Report), hereinafter Acadian, and Zhang et al. (US 2008/0280994 A1), hereinafter Zhang2.
Applicant Claims
Applicant claims a method of enhancing a plant comprising administering a composition comprising Ascophyllum nodosum in an effective amount; wherein the extract of Ascophyllum nodosum is prepared by treating Ascophyllum nodosum biomass with an alkaline solution and freeze drying the biomass to hydrolyze the biomass prior to extraction; wherein the extract of Ascophyllum nodosum is obtained through chemical extraction.  
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	 The teachings of Zhang have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Zhang teaches Aca SWE and Oce SWE, which are two different sources of ANE, but does not expressly teach the chemical extraction process of Ascophyllum nodosum, wherein the extract of Ascophyllum nodosum is prepared by treating Ascophyllum nodosum biomass with an alkaline solution and freeze drying the biomass to hydrolyze the biomass prior to extraction (Abstract; Materials and Methods, 2nd paragraph). As mentioned in the rejection above, the 
Acadian is in the field of aquatic plant extracts and teaches the alkali extraction of ANE (p. 3, line 154).  Acadian teaches the utility of alkali extraction process to “digest” the plants and derive both micronutrients and naturally occurring plant hormones from plant sources, transforming the plants into a soluble, easily transported form. Potassium hydroxide is used as the primary reagent in the alkali extraction process (p. 4, lines 185-201). Thus, Acadian renders obvious the alkaline extraction of ANE biomass in Claim 2 and teaches chemical extraction of Ascophyllum nodosum in Claim 17. 
Zhang2 is also in the field of seaweed extraction, and teaches that the ANE are freeze-dried ([0128] in Examples 1 and [0150] in Example 2), rendering obvious the freeze-drying process prior to extraction in Claim 2. While Zhang2 does not teach that freeze drying the biomass is performed to hydrolyze the biomass, this is inherent in the process. Because the prior art method is the identical to the method claimed, i.e. the ANE is freeze dried, the biomass must necessarily be hydrolyzed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Acadian and Zhang2 with that of Zhang and prepare the seaweed extract utilized in the method of Zhang by using the extraction                                                                                    of Acadian and the freeze-drying process of Zhang2, arriving at the claimed invention. Extraction and freeze drying are known techniques in the art as shown by Acadian and Zhang2. Hence, one with ordinary skill in the art would have applied the known techniques of extraction and freeze-drying to the method of Zhang with reasonable expectations of success in order to obtain the ANE extract for administration to plant. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Response to Arguments:
Applicant argues the 103 rejections over Rayirath in view of Kwon. Applicant argues that “while Kwon contemplates plant growth under low and high temperature stress”, the invention is a “composite fertilizer composition” with ANE being one of many active ingredients. 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on Rayirath as primary art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Instead, Zhang is the primary art used herein, and Rayirath is a secondary art used to cure the deficiencies of Zhang only with regards to the instantly claimed features of indirect administration of the composition to plant and the plant is a seed or seedling.

	
Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616    

/Mina Haghighatian/Primary Examiner, Art Unit 1616